896 A.2d 102 (2006)
277 Conn. 930
STATE of Connecticut
v.
Carlos RODRIGUEZ, Sr.
Supreme Court of Connecticut.
Decided March 31, 2006.
Charles F. Willson, special public defender, in support of the petition.
Erik T. Lohr, deputy assistant state's attorney, in opposition.
The defendant's petition for certification for appeal from the Appellate Court, 93 Conn.App. 739, 890 A.2d 591 (2006), is granted, limited to the following issue:
"Whether the Appellate Court properly affirmed the trial court's decision denying defense counsel's motion to withdraw?"
*103 The Supreme Court docket number is SC 17637.